DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is in response to Preliminary amendment filed on April 24, 2020. Claims 2-6 are pending. Claim 1 is cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/18/2021 is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: the status of the parent application 15/463,018 in para 1 of the instant specification is currently US Patent 10,565,256.  The status of the parent application needs to be updated accordingly.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-6 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Patent 8,429,173 issued to Rosenberg et al (hereafter Rosenberg).
Referring to claim 2, Rosenberg discloses a method implemented by one or more processors [Abstract; programmable processor, col. 26, lines 40-47], the method comprising: 
identifying an image that is displayed at a computing device [query image Q1 input, col. 6, lines 11-13, Fig 1B; query image request from user device, col. 5, lines 54-59; image search using query image displayed on user device 106, col. 5, lines 31-40]; 
receiving data indicating a user request at the computing device, wherein the user request is received while the image is displayed on the computing device [query image search request received from user device, col. 5, lines 54-59]; 
processing the image to identify a plurality of sub-images included in the image [wherein duplicate or near duplicate, e.g. scaled versions and different colored, versions of the query image Q1 are identified in a set of resources 130, col. 6, lines 13-22; Fig 1B, element 130]; 
generating, based on the data indicating the user request, a plurality of confidence scores, wherein each of the confidence scores is for a corresponding one of the sub-images and indicates a corresponding likelihood that the corresponding one of the sub-images is a focus of the user request [near duplicate images have visual similarity scores relative to the query image that satisfies a near duplicate threshold, col. 15, lines 39-49; visual similarity scores, col. 17, lines 12-39]; 
selecting a particular sub-image, of the sub-images, based on the confidence scores [the near duplicate images need to meet or exceed a minimum absolute visual similarity score to be considered a near duplicate image, col. 15, lines 49-49]; 
generating, based on performing image recognition on the particular sub-image, a plurality of labels, the labels representing attributes of at least one entity of the sub-image [wherein a subset of low confidence labels 132 and corresponding images 134 are obtained for the set of resources 130, col. 6, lines 20-26; initial labels 501 are identified for query image 502; high confidence labels 138 and corresponding images in set of image results 140 are determined and obtained for sets of ranked image search results 136 derived from set 134, col. 6, lines 23-60, Fig 1B; Fig 4, elements 410, 414 and specification; relevance score for candidate label is based on visual similarity score of image from which candidate label was identified, col. 17, line 66- col. 18, line 5; high confidence label threshold relevance score represents semantic relationship to query image, col. 18, lines 6-18]; 
generating, based on the labels and the data indicating the user request, a search request [wherein the high confidence labels 138 are used as text queries for image searches, col. 6, lines 52-55]; and 
providing, for output at the computing device, one or more search results responsive to the search request [wherein text queries provided to image search subsystem 120 and returns corresponding images in set of image results 140, col. 6, lines 54-60; set of image search results 140 are scored and final set of query image results 144 are provided to user device, col. 6, line 61 – col. 7, line 13; Fig 1B, elements 140,144].

Referring to claim 3, Rosenberg discloses that generating the search request based on the labels and the data indicating the user request comprises: generating, based on the labels and the data indicating the user request, multiple candidate search requests, including the search request; accessing historical user request data of a plurality of users; comparing the multiple candidate search requests to the historical user request data; and selecting the search request based on the comparison [search queries submitted during user sessions are stored in historical data store 114- data stored in historical data store 114 is used to map search queries 109 submitted during user sessions to resources that were identified in search results 111 and actions taken by the user, col. 5,lines 22-30]. 
Referring to claim 4, Rosenberg discloses identifying metadata associated with the particular sub-image; wherein generating the labels is further based on the metadata associated with the particular sub-image [wherein high confidence labels are ranked based on various characteristics associated with the candidate high confidence label and the query image e.g. based on visual similarity score of the image with which the candidate high confidence label is associated and measures of relevance of the candidate high confidence label to the image, col. 10, lines 36-46; visual similarity score is based on image feature scores of image features including color, texture, edges etc., col. 8, lines 49-59].
Referring to claim 5, Rosenberg discloses generating, for each of the labels, a corresponding label confidence score; selecting a subset of the labels based on the corresponding label confidence scores, wherein generating the search user request based on the labels comprises generating the search request based on the subset of the labels [wherein candidate high confidence labels ranked based on visual similarity score with which the candidate high confidence label is associated, col. 10, lines 41-46; subset of high confidence labels 138, Fig 1B and specification].
generating the search request is further based on the corresponding label confidence scores for the subset of the labels [subset of high confidence labels 138 are used as text queries for image searches, col. 6, lines 52-60, Fig 1B]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mahadevan et al (US 2018/0260417)- directed to: identifying digital content based on geographic location data;
Hohwald (US Patent 11,048,744) – directed to: identifying and weighting filed in response to a search query;
Mei et al (US 2014/0250120) – directed to: visual search with multi-modal input;
Adam et al (US 2015/0169575) – directed to: scoring images using image similarity scores.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERYL M SHECHTMAN whose telephone number is (571)272-4018.  The examiner can normally be reached on Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHERYL M SHECHTMANPatent Examiner
Art Unit 2167                                                                                                                                                                                                        

/C.M.S/

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167